Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Application filed on 04.13.2022. Claims 1-21 are pending.
Oath/Declaration

3.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 04.13.2022 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicant’s claim for priority of US Application filed on 10.17.2019 is acknowledged. The Examiner takes the US Application date of 10.17.2019 into consideration. 
Double Patenting

6.	Claims 1-21 of the immediate application are patentably indistinct from claims 1-20 of Patent No. 11,334,859.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and enough reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,334,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 1 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,334,859
Claim 1: A method for retail management of controlled substances at a first venue, the first venue comprising a first point-of-sale device, the method comprising: receiving, at a processing server from the first point-of-sale device, an authorization request comprising one or more product identifiers corresponding to one or more controlled substance products presented for purchase at the first point-of-sale device, and a customer identifier presented by the customer purchasing the one or more controlled substance products at the first point-of-sale device; determining, at the processing server, a corresponding customer profile associated with the customer identifier; updating, at the processing server, the corresponding customer profile with the one or more product identifiers in the authorization request; transmitting, from the processing server to the first point-of-sale device, an advisory response corresponding to the authorization request and the corresponding customer profile; receiving, at the processing server from a law enforcement system, an investigation request comprising a vehicle identifier; determining, at the processing server, an investigation customer identifier corresponding to the vehicle identifier; and transmitting, from the processing server to the law enforcement system, an investigation response corresponding to the investigation request, the investigation response comprising an investigation customer profile corresponding to the investigation customer identifier.
Claim 1: A method for retail management of controlled substances at a current venue, the current venue comprising a current retailer point-of-sale device, the method comprising: receiving, at a processing server from a prior retailer point-of-sale device, a prior authorization request comprising one or more prior product identifiers corresponding to one or more prior controlled substance products presented for purchase at the prior retailer point-of-sale device, and a customer identifier presented by the customer purchasing the one or more prior controlled substance products at the prior retailer point-of-sale device, the prior authorization request corresponding to the customer identifier; generating, at the processing server, a corresponding customer profile associated with the customer identifier, and the one or more prior product identifiers in the prior authorization request; receiving, at a processing server from the current retailer point-of-sale device, a current authorization request comprising one or more current product identifiers corresponding to one or more current controlled substance products presented for purchase at the current retailer point-of-sale device, and the customer identifier presented by the customer purchasing the one or more current controlled substance products at the current retailer point-of-sale device, the current authorization request corresponding to the customer identifier; determining, at the processing server, the corresponding customer profile associated with the customer identifier; updating, at the processing server, the corresponding customer profile with the one or more current product identifiers in the current authorization request; transmitting, from the processing server to the current retailer point-of-sale device, an advisory response corresponding to the current authorization request and the corresponding customer profile based on the one or more current product identifiers and the one or more prior product identifiers.









Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687











/GA/Primary Examiner, Art Unit 3627